Case 20-01059   Doc 1   Filed 05/18/20 Entered 05/18/20 10:47:50   Desc Main
                           Document    Page 1 of 6
Case 20-01059   Doc 1   Filed 05/18/20 Entered 05/18/20 10:47:50   Desc Main
                           Document    Page 2 of 6
Case 20-01059   Doc 1   Filed 05/18/20 Entered 05/18/20 10:47:50   Desc Main
                           Document    Page 3 of 6
Case 20-01059   Doc 1   Filed 05/18/20 Entered 05/18/20 10:47:50   Desc Main
                           Document    Page 4 of 6
Case 20-01059   Doc 1   Filed 05/18/20 Entered 05/18/20 10:47:50   Desc Main
                           Document    Page 5 of 6
Case 20-01059   Doc 1   Filed 05/18/20 Entered 05/18/20 10:47:50   Desc Main
                           Document    Page 6 of 6
